Citation Nr: 1201930	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) on the basis of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and V.C.



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 1945.  The appellant is the Veteran's surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  Jurisdiction over the appellant's claim has remained with the RO in Providence, Rhode Island. 

The appellant testified before a Veterans Law Judge at a May 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims folder. 

In September 2008, the Board remanded this matter for further development. 

In June 2010, the Board sent the appellant a letter informing her that the Veterans Law Judge who conducted the May 2008 Travel Board hearing was no longer employed at the Board and asked her to indicate whether or not she wanted to attend a new hearing.  In June 2010, the appellant indicated that she did not wish to have another hearing. 

In July 2010, the Board remanded the claim again for further development.  

In a statement dated in March 2010, the appellant inquired about "my survivor benefits for medical expenses."  It is not clear what benefit the appellant is seeking. This matter is referred to the agency of original jurisdiction for clarification and possible adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2005; the immediate cause of death was lung cancer; no other contributory causes have been shown. 

2.  At the time of the Veteran's death, service connection was in effect for residuals of left thumb fracture with traumatic arthritis, evaluated as 20 percent disabling and status post release of left superficial branch radial nerve impingement, evaluated as 40 percent disabling. 

3.  At the time of the Veteran's death, he was in receipt of compensation under 38 U.S.C.A. § 1151 for loss of use of the left hand,; and foot, status post right hemispheral ischemic embolic stroke and left facial paralysis secondary to right hemispheral ischemic embolic stroke, evaluated as 100 percent disabling, since June 13, 1997.  

4.  Special monthly compensation based on loss of use of left hand and foot, status post right hemispheral ischemic embolic stroke was granted effective June 13, 1997.

5.  The right hemispheric ischemic embolic stroke is presumed to have caused debilitation and been a contributory cause of death. 


CONCLUSION OF LAW

The criteria for DIC on the basis of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in substantiating a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In view of the Board's favorable decision, no further notice or assistance is needed to aid in substantiating the claim.

II.  Criteria 

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

If a service connected disability affected vital organs and was rated as 100 percent disabling, debilitation is assumed.  38 C.F.R. § 3.312(b)(3) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran died in March 2005.  His death certificate listed the immediate cause of death as lung cancer.  No other causes or significant conditions contributing to the Veteran's death were listed.

At the time of the Veteran's death, service connection was in effect for the following disabilities: residuals of fractured left thumb with traumatic arthritis, rated as 20 percent disabling and status post release of left superficial branch radial nerve impingement, rated as 40 percent disabling.  

Compensation benefits were awarded, effective June 13, 1997, under the provisions of 38 U.S.C.A. § 1151 for loss of use of left hand and foot, status post right hemispheral ischemic embolic stroke, rated as 100 percent disabling and left facial paralysis secondary to right hemispheral ischemic embolic stroke, rated 40 percent disabling.  Special monthly compensation based on loss of use of left hand and foot, status post right hemispheral ischemic embolic stroke was also granted effective June 13, 1997

As for whether a relationship existed between the Veteran's loss of use of left hand and foot, status post right hemispheral ischemic embolic stroke, left facial paralysis secondary to right hemispheral ischemic embolic stroke, and service-connected residuals of left thumb fracture and status post release of left superficial branch radial nerve impingement and his cause of death, the medical evidence reveals that such disabilities did not cause or contribute to his fatal lung cancer.

The medical evidence of record clearly establishes that the immediate cause of the Veteran's death was lung cancer.  Service connection was not established for any lung disease or cancer during the Veteran's lifetime, and the appellant does not assert otherwise. 

Also, the record does not reflect, and the appellant does not assert, that lung cancer was directly related to the Veteran's service, or that any such disability manifested within one year of service.  In this regard, the Veteran's service treatment records reflect no complaints, findings or diagnosis of either a lung disorder or cancer.  In May 1945, the Veteran was seen for complaints of severe pain in the lower chest while in the field.  He reported similar attacks of pain in the last eight months.  There was a sudden cessation of symptoms.  A chest x-ray was negative except for slight blunting of right costophrenic angel.  A November 1945 separation exam was negative for any complaints, treatment, or diagnosis of a lung disorder or cancer.  A chest X-ray was negative.  The first documented post-service medical evidence pertaining to a history of and/or treatment for lung cancer is dated in 2005, approximately 65 years after service.  The post-service treatment records dated from service up until 2005 include no reference to lung cancer.  Thus, the presumptions under 38 C.F.R. §§ 3.307 and 3.309 are inapplicable.  The claims file includes no medical evidence or opinion indicating that there was a nexus between the Veteran's lung cancer and service.  

The appellant asserts; however, that the Veteran's stroke residuals as a result of VA treatment in June 1997 and for which benefits under 38 U.S.C. § 1151 were granted, were a contributory cause of his death. 

A VA physician has provided an opinion that the stroke residuals did not cause or aggravate the fatal lung cancer.  The physician did not explicitly consider the question of whether the stroke residuals were a contributory cause of death.

Dr. J. Mark Ryan, M.D., wrote a July 2008 letter in which he considered the question of whether there was a relationship between the history of stroke and the Veteran's death from cancer.  He commented that a patient's ability to endure rigorous treatment for lung cancer would be compromised by any debilitating condition, but added that he could not comment specifically on the Veteran's treatment, because he had seen the Veteran on only two occasions and these were prior to the lung cancer diagnosis.  

Because the stroke residuals were rated 100 percent and affected a vital organ, debilitation is assumed.  38 C.F.R. § 3.312(b)(3).  Dr. Ryan's opinion suggests that this condition made the cancer treatment less feasible than it otherwise would have been.  The appellant has provided her observations of the debilitation and difficulties in treatment caused by the stroke residuals.  There is no explicit evidence against these observations.  Accordingly the evidence supports a finding that the stroke residuals were a contributory cause of death.

Although, the stroke residuals were technically not service connected, but only compensated as if service connected, they could still serve as the basis for establishing entitlement to DIC as a contributory cause of death.  See VAOPGCPREC 8-97 (1997); 1997 WL 34674462. 

Resolving reasonable doubt in the appellant's favor, the Board finds that the appellant is entitled to DIC on the basis of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to DIC on the basis of service connection for the cause of the Veteran's death is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


